Citation Nr: 0927475	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-30 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for facet 
syndrome, residuals of low back injury, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to May 
1988, and from December 1988 to January 1990.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
of a March 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction of the appeal was later 
transferred to the RO in Roanoke, Virginia.

The Board notes that in a November 2007 statement, the 
Veteran requested that her claim for service connection for a 
cervical spine condition be reconsidered.  In the same 
statement, the Veteran requested that he be granted service 
connection for any residuals of anterior cervical fusion 
surgery, secondary to his cervical spine condition.  See 
November 2007 statement.  The record does not reflect that 
these issues have been addressed by the RO.  Therefore, they 
are referred to the RO for appropriate action.  


FINDING OF FACT

During the period of this claim, the Veteran's low back 
disability has not been 
productive of a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician; nor 
has there been any evidence of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
Veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 
(2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2008).   

Each disability must be considered from the point of view of 
the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 
 
In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 
 
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 

Under 38 C.F.R. § 4.71a (2008), a lumbar disorder such as 
that presented in this case is evaluated under the general 
rating formula for disease and injuries of the spine, (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that a 50 percent evaluation is 
warranted if there is evidence of unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 30 
degrees or less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted. 
 
Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25. 
There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2008). 

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following: 
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2008). 

Analysis

A May 1990 rating decision noted that service treatment 
records show the Veteran fell and injured her back in January 
1989.  The initial impression was lumbosacral strain, and X-
rays and bone scan were normal and negative for fracture.  
The Veteran had persistent back and right buttock pain, and 
was diagnosed with facet syndrome and discharged from the 
military for her low back condition and another diagnosed 
disability.  During a November 1989 medical board 
examination, the Veteran reported continued back pain, 
aggravated by twisting, prolonged sitting or standing, 
relieved with rest.  She also reported a history of pain 
radiating to the right leg, which had improved somewhat.  On 
physical examination at that time, there was decreased range 
of motion of the lumbar spine with flexion approximately 60 
degrees, and pain with extension and right lateral bending.  
She was diagnosed again with facet syndrome.  The May 1990 
rating decision granted the Veteran service connection for 
facet syndrome, residuals of low back injury, and assigned a 
20 percent evaluation, effective February 1, 1990. 

In an April 1992 rating decision, based on evidence from a 
September 1991 VA examination which showed the Veteran 
reporting occasional low back pain with prolonged standing, 
pushing and pulling activity, heavy lifting and excessive 
bending; findings of tenderness at L4-5 and S1 level; normal 
curvature; non-tender muscles; forward flexion of 45 degrees 
and extension of 25 degrees; unlimited lateral flexion and 
rotation; negative straight leg raising; and no radiation of 
pain; the RO reduced the rating for the Veteran's low back 
disability to 10 percent, effective July 1, 1992, based on 
evidence of improvement. 
 
In May 1996, the Veteran filed a claim for an increased 
rating for her low back disability.  In response to her 
claim, she was afforded a VA examination in June 1996.  The 
report from the June 1996 VA examination showed moderate 
limitation of motion with forward flexion limited to 50 
degrees and no ankylosis of the lumbar spine.  The Veteran 
also reported that her employability was limited by her back 
pain.  Based on this evidence, in a July 1996 rating 
decision, the rating for the Veteran's low back disability 
was increased to 20 percent, effective May 1, 1996. 
 
The Veteran filed her current claim for an increased rating 
for her service-connected low back disability in September 
2004.   

In response to her claim for an increased rating, the Veteran 
was afforded a VA examination in December 2004.  The examiner 
noted the Veteran's complaints of radiating pain into her 
legs intermittently, as well as radiating pain into her upper 
back and shoulders.  The Veteran also complained of 
exacerbated symptomatology with bending, twisting, heavy 
lifting, and standing and sitting for long periods of time.  
She denied lower extremity parasthesia, bowel or bladder 
dysfunction, decreased muscle strength or gait disturbance.  
Physical examination was negative for atrophic findings, and 
the lower extremities revealed no abnormal weight-bearing 
signs.  The Veteran was not using any devices for aid in 
ambulation, and her posture and gait were within normal 
limits.  In addition, no weakness, wasting or limitation with 
standing or walking was noted.  There was mild, appreciable 
radiating pain on movement without muscle spasm, and mild 
paraspinal tenderness to palpation without associated 
erythema, edema or heat changes.  Straight leg raises were 
negative, bilaterally, and there were no signs of 
radiculopathy.  Range of motion for the thoracolumbar spine 
showed flexion at 70 degrees, extension at 25 degrees, and 
right and left lateral flexion at 25 degrees each.  The 
examiner noted that there was no further limitation by 
fatigue, weakness, lack of endurance or incoordination.  In 
addition, neurological evaluation at that time was normal, 
and X-rays of the lumbar spine were negative.  The examiner's 
diagnosis was facet syndrome, residuals of low back injury. 

Outpatient treatment reports from the VA Medical Center in 
Hampton, Virginia dated from October 2003 to October 2004 
show the Veteran continued to experience low back pain, and 
X-rays showed minimal osteophytes at L3-L4 with minimal 
scoliosis. 
 
In her March 2006 notice of disagreement, the Veteran argued 
that she should be given a higher rating because she was in 
chronic, severe pain.  She also claimed that she was 
receiving physical therapy for her back disability.   
 
VA outpatient treatment records from the VA Medical Centers 
in Hampton, Virginia show that an evaluation in January 2007 
showed slight decreased lumbar extension.  Evaluation in July 
2007 showed complaint of low back pain, with clinical 
evidence of reduced range of motion of the lumbosacral spine.  
On neurological testing in April 2008, the Veteran had intact 
motor strength and sensation in the extremities.   
 
In response to her appeal, the Veteran was afforded her most 
current VA examination in July 2007.  Objective examination 
of the lumbar spine showed no radiating pain on movement or 
muscle spasm.  Tenderness to palpation was present over the 
entire lumbar spine.  Straight leg raising test was negative 
for pain, bilaterally.  There was no ankylosis or deformity 
of the lumbar spine.  The Veteran had normal head position, 
with symmetry of appearance and normal spinal curvatures.  
There was no evidence of intervertebral disc syndrome, and 
the Veteran had normal range of motion of the thoracolumbar 
spine, without limitation by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  X-ray of 
the lumbosacral spine was normal.   
 
A February 2008 statement from K.G., D.O., the Veteran's 
private physician, contains information that the Veteran has 
back pain and stiffness, and is unable to move quickly from 
sitting to standing.  Dr. K.G. also recommended that the 
Veteran be allowed disability while performing her clerical 
duties. 
 
The Veteran's current claim for an increased rating was 
received in September 2004.  Accordingly, the criteria under 
the general rating formula for disease and injuries of the 
spine, effective September 26, 2003, will be considered.

As noted above, in order for the Veteran to receive a higher 
rating of 40 percent for her service-connected low back 
disability under the general rating formula for diseases and 
injuries of the spine, there must be evidence of  forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  At no 
time during the pendency of this appeal has the evidence 
required for a 40 percent evaluation under the general rating 
formula been shown.  In fact, as noted above, since the 
Veteran filed her claim in September 2004, forward flexion 
has not been shown to be less than 70 degrees, and during her 
most recent VA examination, the Veteran was shown to have 
normal range of motion of the thoracolumbar spine. 

With regard to the Deluca factors, the Board finds that the 
assigned 40 percent disability evaluation sufficiently 
reflects the level of functional impairment demonstrated.  In 
this regard, the Board notes that VA outpatient treatment 
records show that as recent as July 2008, the Veteran 
reported lower back pain with an intensity level of 8/10, and 
that she has reported on VA examination that she is impaired 
in her ability to lift heavy objects, sit and stand for 
prolonged periods and bend and twist.  The Board also 
acknowledges the Veteran's contentions that her professional 
work duties are clerical and sedentary, and that it is 
extremely hard for her to maintain a comfort zone and her 
productivity requirement due to her disability and 
medication.  However, the Board notes that throughout the 
pendancy of the appeal, range of motion of the Veteran's 
thoracolumbar spine has been only slightly limited and there 
is no objective evidence of any functional limitation the 
Veteran claims to experience as a result of her low back 
disability.  

Specifically, as noted above, during her December 2004 VA 
examination, the Veteran reported recurrent aching and 
throbbing back pain with a severity level of 8/10, which 
radiated into her legs, upper back and shoulders.  She also 
reported functional limitations with lifting and exacerbating 
symptomatology with bending, twisting, heavy lifting and 
prolonged sitting and standing.  However, on physical 
examination at that time, there was mild appreciable 
radiating pain on movement, without muscle spasm, and there 
were no signs of radiculopathy.  Range of motion was only 
slightly limited, with forward flexion of 70 degrees and 
extension of 25 degrees.  The examiner also noted that there 
was no further limitation by fatigue, weakness, lack of 
endurance or incoordination.

More recently, during her July 2007 VA examination, the 
Veteran reported back pain with a severity level of 10/10, 
which was aching and occasionally sharp.  However, she also 
reported that she was able to function with rest or pain 
medication.  The examiner noted that the Veteran had not had 
any physician recommended incapacitation or other types of 
treatment, and that there was no history of surgery, 
parathesis or significant functional impairment.  On physical 
examination, there was normal range of motion of the lumbar 
spine, no ankylosis or deformity, and no radiation of pain on 
movement or muscle spasm.  The examiner also noted that range 
of motion was not further limited by pain, fatigue, weakness, 
lack of endurance or incoordination after repetitive motion.

The Board acknowledges that in the aforementioned February 
2008 statement from K.G., D.O., the Veteran's personal 
physician indicates that the Veteran had low back and neck 
pain and was not able to move quickly from sitting to 
standing, and recommends that the Veteran be allowed 
disability while performing her clerical duties.  However, 
the doctor did not provide any objective data to support her 
conclusions and she did not specifically indicate that the 
Veteran's was limited in what she was able to do at work 
based on her service-connected low back disability.

The Board also notes that a June 2008 performance and 
development summary from Zim, the Veteran's employer, does 
not indicate that the Veteran has any functional limitations 
due to her low back disability.

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of her low back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased evaluation for 
facet syndrome, residuals of low back injury.

Extra-schedular consideration

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the Veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  In sum, there is no indication 
that the average industrial impairment from the disability 
would be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order. 

Duties to Notify and to Assist Claimants
 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).   
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).    
 
The record reflects that in December 2004, prior to the 
initial adjudication of the claim, the Veteran was provided 
with the required notice under § 5103.  The Board notes that, 
even though the letter requested a response within 60 days, 
it also expressly notified the Veteran that she had one year 
to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent). 

The Board also notes that although the Veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased rating for a low 
back disability, the Board finds that there is no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The Board has determined that an increased rating for the 
Veteran's low back disability is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim was no more than harmless error.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  The Veteran was provided the specific 
notice required by Vazquez-Flores in a June 2008 letter. 
 
The Board notes that all pertinent evidence has been obtained 
in this case and the Veteran has been afforded appropriate VA 
examinations.  Neither the Veteran nor her representative has 
identified any additional evidence that could be obtained to 
substantiate the denied claim.  The Board is also unaware of 
any such evidence. 
 
In sum, the Board concludes that any errors in the notice and 
the development of the claim by the originating agency were 
not prejudicial to the Veteran.




ORDER

An increased rating for facet syndrome, residuals of  low 
back injury is denied. 
 


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


